Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-22 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Baldwin et al. (U. S. Pub. 2015/0077094).

As for claims 1 and 12, Baldwin et al. discloses a system (in Fig. 3) comprising:
an array of sensor elements, the array of sensor elements each comprising a first type of passive reactive element (i.e., see the array of elements L; or C);
a second type of passive reactive element (C; or L) electrically coupled to the array of sensor elements;

control circuitry (301 and 310  in Fig. 3) configured to control enabling and disabling of individual sensor elements of the array of sensor elements (L; or C) such that when one of the array of sensor elements is enabled, the one of the array of sensor elements (L; or C) and the second type of passive reactive element (C; or L) together operate as a resonant sensor (resonant sensor 20 in Fig. 3).

As for claims 2 and 13, Baldwin et al. discloses the system/method of Claims 1 and 12, wherein the first type of passive reactive element is an inductor (L in Fig. 3) and the second type of passive reactive element is a capacitor (C in Fig. 3).

As for claims 3 and 14, Baldwin et al. discloses the system/method of Claims 1 and 12, wherein the first type of passive reactive element is a capacitor (C in Fig. 3) and the second type of passive reactive element is an inductor (L in Fig. 3).

As for claims 4 and 15, Baldwin et al. discloses the system/method of Claims 1 and 12,  further comprising a measurement circuit (amplitude detector 331; or frequency detector 340) communicatively coupled to the array of sensor elements and configured to measure information (amplitude or frequency) associated with the resonant sensor (20) implemented by the one of the array of sensor elements and the second type of passive reactive element.

As for claims 5 and 16, Baldwin et al. discloses the system/method of Claims 1 and 12, wherein the measurement circuit is further configured to, based on the information, determine a displacement of a mechanical member relative to the resonant sensor, wherein the displacement of the mechanical 

As for claims 6 and 17, Baldwin et al. discloses the system/method of Claims 1 and 12, wherein the information comprises at least one of phase information, amplitude information, and resonant frequency information associated with the resonant sensor (i.e., amplitude and frequency information; see [0048]—[0049]).

As for claims 7 and 18, Baldwin et al. discloses the system/method of Claims 1 and 12, wherein the control circuitry (301 and 310) is configured to control the array of sensor elements, such that when one of the array of sensor elements (L; or C ) is enabled, the one of the array of sensor elements is isolated from the others of the array of sensor elements (i.e., isolated by the unique nominal resonant frequency of each resonant sensor 20).

As for claims 8 and 19, Baldwin et al. discloses the system/method of Claims 1 and 12, wherein each of the array of sensor elements has a common return path (see the common connection to 301 in Fig. 3).

As for claims 9 and 20, Baldwin et al. discloses the system/method of Claims 1 and 12, wherein the control circuitry is configured to control the array of sensor elements, such that when one of the array of sensor elements (e.g., L) is enabled, the one of the array of sensor elements (e.g., L)  is in parallel with a series combination of the others of the array of sensor elements (i.e., the first L in the first sensor 20 is in parallel with a series combination of the other L in the other sensors 20).



As for claims 11 and 22, Baldwin et al. discloses the system/method of Claims 1 and 12, wherein the control circuitry is further configured to control enabling and disabling of individual sensor elements (L; or C) of the array of sensor elements to ensure that adjacent sensor elements of the array of sensor elements are not enabled at the same time (only one sensor 20 is enabled at a time, as shown in Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.          Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (U. S. Pub. 

2015/0077094).

As for claim 23, Baldwin et al. discloses a system (in Fig. 3) comprising:
an array of sensor elements (sensors 20 in Fig. 3);
a driver (AC source )configured to drive the array of sensor elements (20);
a network (301) coupled between the array of sensor elements (20) and the driver (AC source); and
control circuity (330)  for controlling the switch network to selectively enable and disable multiple switch configurations for driving by the driver. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baldwin et al. to use any conventional switch network, for the purpose of easily coupling on and off the desired sensors for sensing the specific target proximity or position information. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867